Opinion,
Mr. Justice Green:
We think that our decision in the case of Harvey v. Girard N. Bank, 119 Pa. 212, covers all that is material in the present case, so far as the mere technical relation of the parties to this suit is concerned. It is not necessary to discuss the question of the liability of the defendant bank for its negligence in not duly presenting the note for payment, because there is no question about it. Of course, it was liable, and that liability was conceded by the bank in its letter to the Broadway bank, in which it offered to give credit to the latter bank for the amount of the note, if the note was not otherwise arranged. But the note was otherwise arranged. It was voluntarily paid by a party who was a mere indorser, the Eaton, Cole & Burnham Co., although that party was entirely discharged of all liability on *108the note at the time of the payment. The discharge from liability was more clear in this case than it was in the case of Harvey v. Girard N. Bank, above referred to, for in the latter case the draft was presented in time for payment, but it was by mail, and not by messenger, and this difference in the mode of presentment was the sole cause of the loss. But in the present case, the note was not presented for payment until a whole month had elapsed from the time of its maturity, and all the indorsers on the note were absolutely discharged 'of all liability on it during the whole of that time. The Eaton, Cole & Burnham Co. and the plaintiff, therefore, well knew, at the time of the payment of the note, that they were subject to no liability upon the note; and their payment of it was a mere voluntary payment, which, in itself, could give them, or either of them, no right of action against the defendant. All of this was decided in the case of Harvey v. Girard N. Bank, and is the undoubted law.
But it is earnestly contended that this is an action for deceit and that a recovery can be had on the ground that the plaintiff was induced to rmake the payment by means of the fraud and deceit of the defendant, and therefore can recover in damages for that cause. We think it would be quite difficult to make out a case of deceit upon any view of the case, because there' was no communication of any kind between the defendant and the plaintiff, and because, also, the Broadway bank merely said to the Eaton, Cole & Burnham Co., in its memorandum: “ We are advised that maker has made arrangements with Oil Well Supply Co. for renewal.” This is not an assertion that an arrangement for renewal had been actually made, but merely that the bank was so advised, and the fact of such advice was strictly true. But as this memorandum was sent to persons who were the agents of the payee, the present plaintiff, who must necessarily have known whether any arrangement for renewal had been made, the memorandum or statement could not be deceptive. Most certainly it was the duty of the Eaton, Cole & Burnham Co., either as agents of the plaintiff or as indorsers, to make inquiry as to the truth of the fact suggested in the memorandum before making payment. The expression in the letter of the defendant’s cashier, which is claimed to be the foundation of the deceit, was in these words: “The makers were *109then notified, and they say an arrangement with indorsers has been made for its renewal.” As the Eaton, Cole & Burnham Co. was one of the indorsers, they would, of course, know whether they had agreed to such an arrangement, and as agent for the plaintiff it was their clear duty to inquire of the plaintiff, before making payment, whether it, the Oil Well Supply Co. Limited, had made any such arrangement. But the Eaton, Cole & Burnham Co. did not act upon the statement contained in the letter of the defendant’s cashier; they did not see it before payment; hut they acted, if at all influenced by any statement, only upon the memorandum of the Broadway bank, and that was a mere statement that they had been advised that an arrangement for renewal had been made. Such a statement could not possibly deceive, since it asserted nothing as a fact except the advice. But, again, it could not be deceptive as to these parties, because it; was at best a suggestion as to a possible arrangement which they or their principal had made, and as to either they were necessarily charged with knowledge or the acquisition of knowledge before making payment. Of course, there was no coercion or compulsion to make the payment. It was entirely and absolutely voluntary, under no liability of any kind, and not made under any circumstances which can legally be regarded as an inducing deception.
Judgment affirmed.